United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-766
Issued: December 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 21, 2014 appellant filed a timely appeal from September 13, 2013 and
January 14, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a permanent impairment to a scheduled member
causally related to his accepted injury of August 28, 2001.
On appeal, appellant noted that he had two hip replacements and that he contends were
related to his employment injury. He also argued that the second opinion physician made a
“predetermined diagnosis.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 28, 2001 appellant, then a 44-year-old laundry worker, filed a traumatic injury
claim alleging that, on that date, he suffered a low back strain while lifting the shelf of a linen
cart. OWCP accepted his claim for lumbosacral strain; disorders of meninges and other nervous
system complication; displacement of a lumbar intervertebral disc without myelopathy;
mechanical complication of a nervous system device, implant and graft; and other postoperative
infections.2 Appellant underwent multiple back surgeries.
On August 20, 2006 appellant filed a claim for a schedule award. By letter dated
February 23, 2007, OWCP requested medical information in support of his claim. Appellant did
not forward evidence addressing any permanent impairment.
On January 23, 2013 OWCP denied appellant’s claim for a schedule award. It found the
evidence was not sufficient to establish any permanent impairment to any scheduled member due
to the accepted work injury.
On February 12, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
At the June 26, 2013 hearing, appellant testified that he had both hips replaced as a result
of the employment injury. He read from several medical reports and discussed his physical
limitations.
In an August 31, 2012 letter, Dr. Patricia L. Sutton, an osteopath, stated that appellant
sustained an employment-related back injury on August 28, 2001. Due to his injury, appellant’s
gait became abnormal and over time pushed both of his femur bones into his pelvic region. He
subsequently underwent surgery on the right side in 2008 and on the left side in 2010. Dr. Sutton
opined that the need for surgery was directly related to the employment-related injury in 2001.
She noted that appellant had osteoarthritis, which was exacerbated by the bone displacement
caused by the accepted injury.
In a September 12, 2012 report, Dr. Peter F. Sharkey, a Board-certified orthopedic
surgeon, noted that he performed appellant’s right hip replacement and that another physician
performed the left hip replacement. He noted that the hip replacement surgeries appeared to be
successful and that the range of motion was good and strength in the hips was also reasonably
good. Dr. Sharkey noted that appellant was severely disabled due to problems related to his
lumbar spine.
In an August 7, 2012 report, Dr. Richard C. Wender, a Board-certified family
practitioner, discussed appellant’s employment injury. He noted that appellant did not get full
relief from his hip pain despite three spinal surgeries. Dr. Wender noted that throughout this
period, appellant did have pain related to his hips but that the focus was on his back. He noted
that appellant’s right hip was replaced in 2007 and his left hip was replaced in 2008. Dr. Wender
2

In OWCP File No. xxxxxx088, OWCP accepted that on October 29, 2003 appellant sustained an
employment-related rupture of the right biceps tendon and sprains of the right shoulder and upper arm.

2

opined that it was distinctly possible that the original injury suffered in 2001 contributed to
causing or accelerating the progression of his back problems and his hip arthritis.
By decision dated September 13, 2013, an OWCP hearing representative remanded the
case for further development of the medical evidence. She instructed OWCP to refer appellant to
a Board-certified specialist for an impairment assessment. The hearing representative noted that
the specialist should be advised that OWCP has not accepted the hip injuries/replacements or
osteoarthritis. She stated that the specialist should offer an opinion on whether the hip conditions
or osteoarthritis are causally related to the back injuries, back surgeries or their affects and that,
if so, these hip conditions may be incorporated into the impairment rating, as appropriate.
On November 1, 2013 OWCP referred appellant to Dr. Robert F. Draper, a Boardcertified orthopedic surgeon, for a second opinion. In a November 19, 2013 opinion, Dr. Draper
diagnosed appellant as status postlaminectomy and fusion L3-4, L4-5 (October 1, 2012) and
status post decompressive surgery L3-4 and L4-5. He noted unrelated conditions of
osteoarthritis of right hip and left hip. Dr. Draper opined that appellant’s osteoarthritis was not
causally related to the injury of August 28, 2001, nor was the osteoarthritis of the right and left
hip permanently aggravated by the accepted injury. He noted that appellant’s claim had been
accepted for sprain of lumbosacral joint, disorder of meninges, displacement of lumbar
intervertebral disc without myelopathy, mechanical complication of nervous system device,
implant, and graft and other system complications. Dr. Draper opined that the accepted
conditions had not completely resolved and appellant continued to have residuals; however,
appellant had reached maximum medical improvement. He found that appellant was capable of
performing sedentary work or very light-duty work. Dr. Draper stated that appellant had some
permanent impairment, but noted that the impairment was related to the back and back surgery,
and that OWCP did not accept impairment ratings for the lumbar spine. For that reason, he did
not offer an impairment rating. Dr. Draper stated that there was no evidence for radiculopathy
upon which any impairment for the lower extremities could be assessed.
By decision dated January 14, 2014, OWCP denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform stands applicable to all
claimants. OWCP evaluates the degree of permanent impairment according to the standards set
forth in the specified edition of the American Medical Association, Guides to the Evaluation of

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

Permanent Impairment (A.M.A., Guides).5 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.7 Neither FECA nor the implementing federal
regulations provide for payment of a schedule award for the permanent loss of use of the back,
the spine or the body as a whole; a claimant is not entitled to such a schedule award.8 The Board
notes that section 8101(19) specifically excludes the back from the definition of organ.9 A
claimant may receive a schedule award for any permanent impairment to the upper or lower
extremities even though the cause of the impairment originated in the spine.10
The sixth edition of the A.M.A., Guides provides a specific methodology for rating spinal
nerve impairment, set forth in the July/August 2009 The Guides Newsletter.11 It was designed
for situation in which a particular jurisdiction, such as FECA, mandated ratings for extremities
and precluded ratings for the spine. FECA-approved methodology is premised on evidence of
radiculopathy affecting the upper and/or lower extremities. The appropriate tables for rating
spinal nerve extremity impairment are incorporated in the Federal (FECA) Procedure Manual.12
The Board has recognized the adoption of this methodology as proper in order to provide a
uniform standard applicable to each claimant for a schedule award for extremity impairment
originating in the spine.13
ANALYSIS
OWCP accepted appellant’s claim for lumbosacral strain; disorders of meninges and
other nervous system complication; displacement of lumbar intervertebral disc without
myelopathy; mechanical complication of nervous system device, implant and graft; and other
postoperative infections. Appellant filed a claim for a schedule award.

5

Id. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any physician evaluating
permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8101(19).

10

Supra note 7.

11

The methodology and applicable tables were published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009).
12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

13

D.S., Docket No. 14-12 (issued March 18, 2014).

4

OWCP referred appellant for an impairment assessment. Dr. Draper conducted the
second opinion examination, and based on his findings, OWCP denied appellant’s claim for a
schedule award.
The Board finds that Dr. Draper found that appellant did not sustain permanent
impairment of the lower extremities due to his accepted back condition. Dr. Draper noted that
appellant’s osteoarthritis was not causally related to the August 28, 2001 employment injury, nor
was the osteoarthritis of the right and left hip permanently aggravated by the employment injury.
He noted that appellant was capable of performing very light-duty work. As noted, no schedule
award is payable for permanent loss of use of the back, spine or body as a whole. Dr. Draper
found that appellant had permanent impairment related to his lower back and back surgery, but
as no rating was allowed for the lumbar spine, he did not rate impairment of the spine. He found
that there was no evidence of radiculopathy upon which any impairment for the lower
extremities could be rated. The report of Dr. Draper does not establish any impairment to
appellant’s legs based on the sixth edition of the A.M.A., Guides. Although Drs. Sutton,
Sharkey and Wender discussed appellant’s hip and back conditions, they did not offer any
opinion on permanent impairment to the lower extremities related to the accepted employment
injury.
The Board found that the weight of medical opinion is represented by Dr. Draper, whose
conclusions are supported by a physical examination and review of the record. Dr. Draper
correctly noted that FECA does not allow impairment ratings for the back or spine and found
appellant had no radiculopathy upon which any impairment to the lower extremities could be
assessed. Accordingly, appellant had not established entitlement to a schedule award.
CONCLUSION
The Board finds that appellant had not established any permanent impairment to his
lower extremities causally related to his injury of August 28, 2001.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 14, 2014 and September 13, 2013 are affirmed.
Issued: December 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

